May 26, 2015
    Richacd Goosby
    c/0 9601 SPUR 591 (NOT A DOMOCILE)
    Amacillo, Texas Republic [neac 79107-9606] .

    To: Texas Couct of Cciminal Appeals
        P.O. Box 12308, CAPITOL STATION
        Austin, Texas 78711

    Re: WRIT OF MANDAMUS

    Deac CLeek;

          Enclosed please find the above named Relator-'s Ociqinal Application foe
    Wcit of Mandamus to be filed in this couct as soon as possible. Thank you
    in advance foe youc time in this mattec and do have a pleasent day
                                                                   /




                                                                 RECEIVED IN
    encl. .•                                                COURT OF CRIMINAL APPEAlS
    RG/AA
/
                                                                  JUN 02 2015

                                                               Abel Acosta, Clerk
                                                                                                                                     .t


                                                                                                                                          ·•....
                                                                                                                          I'•   ••        ,'1''
                                              Cause No. 1315052-3

[RICHI\RD GOOSBY]                                                   §      In the 230th Judicial Distcic:
TDCJ # f/TlJJJ Gz ],                                                       Co'..lct of Harri.3 Coun:y, Texas
                    Relatot:'.                                      §

 v.                                                                  §

HARRIS COUNTY DISTRICT CLERK:                                        §
CHRIS DAN'IBL
IN HIS OFFICIAL CAPI\CITY,                                          §
                             R~..;pondent
                                                                    §
                     PL!HNTIFF' S ORIGLN.;L APPLICZ\TION FOR \"JRI'i' OF MZ\NDI\MUS
'1'0   I'H~ ~-fOi\101\BLE   JUDGE OF        S~ID    COURT:
          COMES    NO~v,    [RICtl\.=m GOOSBY],            Rela~or,          pro se in ti.1e -tr)OV:?-3tyled and n:.lm-
 bered cade of Ccitninal Pcocedur:-~,
and would sho1v the Cour': th:: follo,·li.ng:
                                                                    r.·
RELATOR
1.01 [ RICHA~D GOOSBY], TDCJ #L
                                                111.1.:1. 3.c,]·l.. ·"-~   an offe.1der i.nc~rc:::rated in the Texas
Dep'lri:ment of        Cr:-i.mi~B.l       Justice and        i.3_a~pe-:lring       J?CO d2,.who can be loc.'lted at
. 9601 SPU~ 591, PotteR                   County, .Texa3 79107-9606.
 1.02 .{ela::oc has          ex;vmst~d        his cetnedie..:; and ;.1as no other adequat.r:: cemedy ay of th~ 1\p-?lication foe
         writ of habea:;; cocpus, any an3wecs filed, and a                               certificat~   ceciting toe
         date U-?On which that findi119 was H1aClr::, i·f tha convic':ing court                            d~cid23

          ::hat thece ·Jt::'e no i.ss le:: ':o b.= C230lved. No CO-?Y of t!1e application foe
         writ of habe-:1.:> cor:pus, any an:;;>v'=C3 fi12d, and a cectifica::.:: r?citing                         t:y~

          d:.·.:.e up01.1 which that finding wa.s mad2 have beet1 ::.can::;,Hit::r::d. to t;n co·1ct
                                                                                                  '
         of Criminal Appei:-\ls. Had such                    docum~nts         been ':cansrnittad to the Court of
         Cciminal Appe1L; by                Res~ondent ~3             cequic2d by 3':a':ute,     Re1a~oc   would have
          rgceived noticr:: from ':ha Cour-t of Criinal 1\pp.::aL;.
                                                                  II.
RESPONDE:NT
 2.01 Re:;pondent,           ca~rs        D\NIEL, in his C'ip1city a.s District Clerk of Hacci.s County,
          Texas has a        ministaci~l           duty to rec2ive and fila all papers in a criminal


                                                                     1
pc;oceeding, and perform all other dutie:3 i.nposad on                                                            th~        clerk by law pursuant
to TCCcP Ac':.. 2.21, and is responsible under 11.07 sec 3(c) to imil1ediately
tr·:msmit to l:he Couct of Cci.minr.tl                                    i\pt=J~al3                  a copy of the a9pHca':ion foe writ
of habeas corpus, any an.sw-:rs fil:d, and                                                       :t   certificate reciting the date
upon which that finding was "lade· i f the convicting couct decide3. tn:tt                                                                             l:hec~

are no i3sues to be resolved. CrlCis DaniGl, Di.strict                                                              Cl~rk,         Hacris County may
be 3ecved at his .place of bu3ine,::;s at P.O. Jox 4651, Hous:on,. Texa;;; 77210-4651.
                                                                                       III.
VIOLI\TION OF ARTICLE 11.07 OF THE .TEXI\S CODE QF CRIMINAL PROCEDURE
3.01 The Respondent violated ll.rticle 11.07 Section 3(c) of                                                                      th~     Texa..:; Code of
Cciminal Procedm·e by failing to provide a copy of ':h-:                                                                   3.pplic~tion          for wdt of
h:'lbea:; co::pu3, any answerd filed, and                                              01 c2ctificat-~            reci::ing th1t ti1e date upon
wh 'i.ci1 that findii1g W'iS made :o the Couct of Cciwindl '-\.ppeaL;; within th::! t i.me
pre~ccibed            by law and within a rea.:mnable time from the                                                         da':-~    on ,.,1-}ich the
doc   ~uent3      wece        cequest~d                to b= transmitted.
3.02 Reque.:>t.r.; foe the tcansmit:tal of th: application foe the writ of habeas
cocpu.:;, any an.:>ivecs filed, and a certificate '='eciting the dat: upon which that
finding      W3'-;;    ttHde by Relata:- to CHRIS DANL:!L,. Distdct Cle;:-k, Haec is Co'Jnty 1 by
certified         r.~ai.led       lettec3 dated 11/24/2014; 04/16/2015; pursuant to Acticle 11.07
.seci:ion 3(c) of the CodP. of Cciminal Pcocedure. Tcue .:1nd Correct copie.:; of
the above letter.3 ace attached he:eto                                                  ::~..3   ::::xhibi':.s "Z\" and "3" and are incorpor-
'i::ed by     c~fet:'ence           hacein for all ;:mcposes.
3.03 To da'::e,            ~ela':oc              has    t'ec~..~ived         no         cespons~           ftom   Re::3~)ondent           regarding
       Relator 's req•.1est foe tcansmi tt01l of a copy of                                                        th~       application fo;:.· wei.': of
hc:1o::'l3 corpu3, any answer.:;                           fil~d,,        Cl.nd a cectificat.e rondent h1.,; wholly failed to
       comply with the Texas Code ofCri.minal Procedure, 1\cticle 11.07 Section.
       3(c), i.3 ac:ing in                           b~d    faith, :'3.nd has alao                          faiL~d         to afford r-elator the


                                                                                         2
      professional and common courtesy of any written responses to his cor-res-
pondence and ~equest.
3.05 Article 11.07 Section 3{c) clearly states that "[i]f the convicting court
      decides that ·there ~re no such issues, the clerk shall immediately trans-
      mit [ emphasi.3 added] to the Court of Criminal Appeals a copy of the appli-
      cation, any answ8rs filed, and a certific~te reciting th= ddte upon whi.cl1
      that finding was miide. Failure ·Of the court to ac': within the allowed 20
      days shall cotl3dtutt-: such a finding." Texas Code of Criminal Procedure
      1.\rticle 11.07Sec. 3{c). Resi?ondent is in violation of tnis procedure,
      ministerial duties; and thus the laws of this stai::.
                                        IV.
PRAYER FOR RELIEF
            WHEREFORE,.PREMIS'!:S CONSIDERt:D, Relator, [RICHARD GOOSBY], pro p2r,
resp:ctfully request a finding that tn: Respondent did not transmit doc;lltH:mts
                             I.   .

to    ~ne       Court of Cciminal Ap?e·'lls within a reasonable .time after the date they
wee? requested and that Relator his litigation in good faith and                      h~s   substan-
tially pr:!vailed. Rel:=ttor ~1ray.s fo~ an order directing Res9ondent. to transmit
a co;;>y of t.he-:it)plica::.ion for writ of habeas corpu0, any answers filed, and a
                                                                                  I
certificate reciting the date upon which that finding was made to th: Court
of Criminal AppeaL; a3 directed in Article 11.07 Section 3(c) of the Texas
Code of Criminal Procedure and as cequested in                    Relato~'s   letters (Exhibits
"A", & "B")·.
AFFIDAVIT
THE   ST~T8        OF TEXT.\S         §
                                      §
                                                 /
COU~TY          OF POTTER             §
            I swear under oath th3.t the facts and            all~gationsin    th.? above APPLICATION
FOR WRIT OF Mi\NDAMUS are true and correct.



       S[GN8D UNDER OATH              '3~FO~E   ME, on this the     day of              I   2015.

                                                                               Notary Public in and foe
                                                                               the STATE OF T~X\S
UNSWORN DECL!-\RATION




CERTIFIC~TE           OF SERVICE
            I       certify ':.hc:tt a true copy of th~ above APPLICATION FQq ~IT OF
                 h~c-?::,y
M~DAMUS       was Jerved on May 26, 2015 by pl.':lcing a copy in toe u.s. Mail addres3ed.
t:::>: COU~'I' OF CRIMIN~L WPEi\LS P.O. Box 12308, CAPITOL STATIO.N, ~ustin, Te;~
on thi3 the 26th day of.May, 2015.                          · . . )                                   Cause No. 1315052-B
[RICHARD GOOSBY]                               §     IN THE 230th JUDICIAL
TDCJ-ID [        ]I                                  DISTRICT COURT OF
                      Relator::-               $     HARRIS COUNTY, TEXAS

v.                                             §

Barr::-~ County Distcict Cleek                 §
CHRIS D'\NIEL
IN HIS OFF [CIZ\L CAPACITY 1                   §
                     Respondent
                                             ORDER
      On this day, came on to be heard th~ foregoing Relator's Application for
Writ of Mandamus and i i: a>?IJe-3rs to the Court tha ': the SA. made.

      SIGNED on thia the            day.of                  1   2015.
                                             ----~--




                                                                         Presiding-Judge